Exhibit 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of the 31st
day of March, 2011 (the “Effective Date”), and is by and between POWERVERDE,
INC., a Delaware corporation (the “Company”), and GEORGE KONRAD (the
“Employee”).

R E C I T A L S

 

  A. The Employee possesses knowledge and skills which the Company believes will
be of substantial benefit to its operations and success, and the Company desires
to employ the Employee on the terms and conditions set forth below.

 

  B. The Employee is willing to make the Employee’s services available to the
Company on the terms and conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. Employment. The Company hereby agrees to employ the Employee and the Employee
hereby agrees to serve the Company on the terms and conditions set forth herein.

2. Duties of Employee.

(a) In General. During the Employment Period (as defined in Section 3, below),
the Employee shall serve as “President” of the Company. The Employee shall serve
as the Company’s principal executive officer and shall diligently perform all
duties customarily associated with his position and as may be assigned to the
Employee by the Board of Directors of the Company from time to time. During the
Employment Period (as defined in Section 3, below), the Employee will faithfully
carry out his responsibilities, and provide services to the Company at such
hours as may be necessary for the Employee to perform effectively the
responsibilities of the position. In addition, the Employee shall act in
accordance with (i) standing instructions for the position which may be issued
by the Company from time to time; (ii) all reasonable and lawful requests,
directions and/or restrictions imposed by the Company; and (iii) all policies of
the Company as prescribed from time to time. Upon termination of employment, the
Employee shall return all Company equipment and other Company property in the
Employee’s possession, custody or control.

During the Employment Period, the Employee shall devote the Employee’s business
time, attention and energies to the business of the Company; provided, however,
this provision shall not be construed as preventing the Employee from
continuing, and devoting time, attention and energies to, his other businesses
consistent with his existing practice, or otherwise investing savings or other
assets in such form or manner as will not require any services on the part of
the Employee, nor shall it be construed as preventing the Employee from engaging
in any charity or civic work approved in writing by the Company.



--------------------------------------------------------------------------------

3. Term. The Employee shall be employed by the Company commencing on the
Effective Date of this Agreement. The Employee’s employment by the Company shall
continue for a period of two years (the Agreement’s “Initial Term”), unless this
Agreement is terminated first pursuant to Article 6. If not previously
terminated, at the end of the Initial Term the Agreement shall be automatically
renewed for an additional term of one year, and it shall similarly be renewed on
future one-year anniversary dates (“Renewal Terms”) until the Agreement is
terminated pursuant to Article 6. The entire term of the Agreement (comprised of
that part of the Initial Term, and any Renewal Terms, prior to termination)
shall be referred to in this Agreement as the “Employment Period.” For all
purposes of the Agreement, no termination of the Employee’s employment shall be
deemed to have occurred if the Employee is transferred during the Employment
Period to any business entity which is an Affiliate of the Company. An
“Affiliate” shall mean any corporation or other entity that, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.

4. Compensation.

(a) Base Compensation. The Employee shall receive compensation of $10,000 per
month by the Company during the Initial Term (the “Compensation”), with such
Compensation payable in installments consistent with the Company’s normal
payroll schedule, subject to applicable withholding and other taxes as shall be
required by applicable law. Thereafter the Company may increase the Employee’s
Compensation, in its sole discretion.

(b) Bonuses. During the Term of Employment, the Employee shall be eligible to
receive bonuses pursuant to the bonus program of the Company then in effect, and
in such amounts and at such times as the Company shall determine in its sole
discretion pursuant to the terms of such program.

5. Expense Reimbursement and Other Benefits.

(a) Reimbursement of Expenses. Subject to such reasonable rules and guidelines
as the Company may from time to time adopt for its employees generally, the
Company shall reimburse the Employee for all reasonable expenses actually paid
or incurred by the Employee during the Term of Employment in the course of and
pursuant to the business of the Company. The Employee shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.

(b) Compensation/Benefit Programs. During the Term of Employment, the Employee
shall be entitled to participate in all employee benefit plans as are presently
or hereafter offered by the Company to its executive-level employees, including,
without limitation, and to the extent existing, the Company’s group health
insurance plan and any bonus, option or similar incentive compensation plan,
401(k) plan, group life and short- and long-term disability plans and automobile
allowance program, subject to the general eligibility and participation
provisions set forth in such plans and required by applicable law.

 

2



--------------------------------------------------------------------------------

(c) Vacation. The Employee shall be entitled to such days of vacation during the
Term of Employment as are reasonable and customary and in accordance with the
Company’s existing policies, or as otherwise mutually agreed to by the parties.

6. Termination of Employment.

(a) Termination. The Company and/or Employee shall have the right to terminate
this Agreement, and the Employee’s employment hereunder, at any time, for cause.
The Employee’s employment and the Employment Period shall terminate
automatically upon the Employee’s death, as of the date of death.

(b) Payment(s) to Employee Following Termination. Upon the termination of
Employee’s employment hereunder for any reason, the Company shall only be
obligated to pay to the Employee (i) on the date of such termination, the
Employee’s Compensation through the date of termination; and (ii) within 30 days
after the date of such termination, any pro rated bonus, if applicable, pursuant
to Section 4(b) based on that portion of the relevant period during which the
Employee was employed, if applicable, through the Initial Term. The Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to the provisions of Section 5(a), above).

(c) Resignation. Upon any notice of termination of employment pursuant to this
Article 6, the Employee shall automatically and without further action be deemed
to have resigned as an officer, and if the Employee was then serving as a
director of the Company, and if required by the Company, the Employee hereby
agrees to immediately execute a resignation letter to the Company.

(e) Survival. The provisions of this Article 6 shall survive the termination of
this Agreement, as applicable.

7. Restrictive Covenants.

(a) Confidentiality. Except as required in the performance of Employee's work
for the Company, Employee will not directly or indirectly use or disclose any
Trade Secret Information (as defined below), either during or after employment
with the Company for so long as such information remains Trade Secret
Information as defined herein. Except as required in the performance of
Employee's work for the Company, Employee will not directly or indirectly use or
disclose any Confidential Information (as defined below), either during
employment with the Company or for a period of two years thereafter.

As used herein, “Trade Secret Information” means any information possessed by
the Company which derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use. For purposes of this Agreement, “Trade

 

3



--------------------------------------------------------------------------------

Secret Information” includes both information disclosed to Employee by the
Company, or by its other employees, agents or representatives, and information
otherwise acquired or developed by Employee in the course of his employment with
the Company. As used herein, “Confidential Information” means any information
possessed by the Company which is not readily ascertainable by proper means by
other persons, regardless of whether such Confidential Information has
independent economic value. Any information that Employee can demonstrate is
publicly available through no fault of Employee or others with a duty or other
obligation of confidentiality to the Company (contractual or otherwise), is not
Trade Secret Information or Confidential Information within the meaning of this
Agreement.

Notwithstanding anything else in this Agreement, Trade Secret Information shall
include, but is not limited to: (i) information concerning the Company's
management, financial condition, financial operation, purchasing activities,
pricing formulas, existing and contemplated products and services, sales
activities, marketing research, marketing plans, marketing activities, and
business plans; (ii) information acquired or compiled by the Company concerning
actual or prospective customers, including but, not limited to, their
identities, their business operations, their finances, the identity and quantity
of products or services purchased from the Company, and other unpublished
information furnished by or about them to the Company; (iii) the Company’s
software (including source code, object code and related documentation), its
software requirements and design documentation, its product development plans,
its security procedures, methods and vulnerabilities (including, without
limitation, all passwords and user ids), the algorithms, methods and procedures
used within the Company Software, and all ideas and proposals, whether generated
internally or not, relating to the design, operation, implementation, use and
maintenance of the Company’s software, and (iv) all other types and categories
of information (in whatever form) with respect to which, under all the
circumstances, Employee knows or has reason to know that the Company intends or
expects secrecy to be maintained and as to which the Company has made reasonable
efforts to maintain secrecy.

The Company may, from time to time, inform Employee of restrictions upon the use
or disclosure of specified information which has been licensed or otherwise
disclosed to the Company by third parties pursuant to license or confidential
disclosure agreements which contain restrictions upon the use or disclosure of
such information. Employee agrees that such information shall be treated as
Confidential Information under this Agreement, and, in addition, Employee agrees
to abide by the restrictions upon use and/or disclosure contained in such
agreements.

Employee will not use or disclose to the Company any confidential or proprietary
information belonging to others, and Employee represents that his employment by
the Company does not and will not require the use or disclosure of such
information or the violation of any confidential relationship with any third
party.

(b) Other Property of the Company. All documents, encoded media, and other
tangible items provided or made accessible to Employee by the Company, or by its
other employees, agents or representatives, or prepared, generated or created by
Employee or others in connection with any business activity of the Company, are
and shall remain the property of the Company.

 

4



--------------------------------------------------------------------------------

Upon termination of his employment with the Company, Employee will promptly
deliver to the Company all such documents, media, and other items in Employee's
possession, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents, media,
items or information contained therein.

Employee will neither have nor claim any right, title, or interest in any
invention, patent, copyright, trademark, service mark or trade name (or any
application released thereto) owned or used by the Company.

(c) Ownership of Developments. All work, writing, material, copyrights, patents,
trade secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, Inventions (as defined below), processes, or works of
authorship developed or created by Employee during the course of performing work
for the Company or its clients (collectively, “Work Product”) shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Employee for hire for the Company within the meaning of Title
17 of the United States Code. To the extent the Work Product may not be
considered work made by the Employee for hire for the Company, the Employee
hereby assigns all right title and interest the Employee has or may have in such
Work Product to the Company, a Employee further agrees to execute any
assignments or similar documents requested by the Company in the future to
further evidence and document the Company’s rights in and to any Work Product,
and to do so without any requirement of further consideration, even if such
request is made after this Agreement expires or terminates. For purposes of this
Agreement, any Invention relating to the business of the Company or to the
Company's actual or demonstrably anticipated research or development with
respect to which Employee files a patent application within one (1) year after
termination of employment with the Company shall be presumed to be an Invention
conceived by Employee during the period of his employment with the Company,
rebuttable only by accurate, written and duly corroborated evidence that such
Invention was not first conceived by Employee until after the termination of his
employment with the Company.

For the purposes of this Section 7(c), “Work Product” shall include, without
limitation, all work relating in any way to the business of the Company that is
conceived or created, in whole or in part, by the Employee during the term of
Employment, regardless of whether such creation is performed during normal
working hours or with the use of Company equipment, all copies of such work in
any medium whatsoever in the Employee’s control or possession, and all
derivative works of such work authored in whole or in part by the Employee.

As used herein, “Invention” means any discovery, improvement, innovation, idea,
formula, or shop right (whether or not patentable, whether or not put into
writing, and whether or not put into practice) made, generated, or conceived by
Employee (whether alone or with others, whether or not patentable, whether or
not put into writing, and whether or not reduced to practice) while employed
with the Company that relates in any way to the Company’s products, services,
market, employees, business methods, operations or product plans. Employee
further agrees that all Inventions generated, made or conceived by Employee
during the period of his employment with the Company shall also be solely owned
by the Company, and Employee hereby irrevocably assigns to the Company all of
his right, title and interest in and to any and all Inventions. Employee agrees
to and shall promptly disclose all Inventions to the Company in writing.

 

5



--------------------------------------------------------------------------------

Employee further agrees to execute any assignments or similar documents
requested by the Company to further evidence and document the Company’s rights
in and to any Inventions or, and to cooperate with Company, at the Company’s
expense, in obtaining letters patent or equivalent protection for such
Inventions throughout the world, and to do so without any requirement of further
consideration, even if such request is made after this Agreement expires or
terminates.

(d) Definition of Company. Solely for purposes of this Article 7, the term
“Company” also shall include any existing or future subsidiaries of the Company.

(e) Covenant Not to Compete. During the period of Employee's employment with the
Company and for a period of two years thereafter, Employee will not, as an
employee, officer, director, contractor, broker, distributor, advisor,
consultant, or owner, or in any other capacity, directly or indirectly
participate or assist in: (i) the design, development, production, marketing or
sales of any product or service competitive with any product or service which
the Company markets or plans to market at the time of termination of Employee's
employment with the Company; or (ii) the management or financing of a business
enterprise engaged in any such activities. The geographic territory within which
Employee will refrain from such activities shall be the United States of
America, the countries which are members of the European Union and any other
geographic territory within which the Company or any Company agent or
representative markets or plans to market any such products or services at the
time of termination of Employee's employment (“Restricted Area”).

(f) Non-Solicitation of Customers. During the two-year period after the date of
termination of Employee’s employment with the Company, Employee will not,
directly or indirectly, either (i) solicit, divert, take away or accept, or
attempt to solicit, divert, take away or accept, the business of any Restricted
Customer (as defined below) for any product or service offered by the Company
within the Restricted Area; or (ii) attempt or seek to cause any Restricted
Customer to refrain, in any respect, from acquiring from or through the Company
any product or services offered by the Company within the Restricted Area. As
used herein, the term “Restricted Customer” means any customer to whom or to
which goods or services were provided by the Company during the two-year period
prior to the date of Employee’s employment, and any potential customer of the
Company that the Company solicited during the one-year period prior to the date
of termination of Employee’s employment with the Company.

(g) Non-Solicitation of Employees. During the two-year period after the date of
termination of the Employee’s employment with the Company, Employee will not, as
to work within the Restricted Area, directly or indirectly solicit, request or
induce any employee of the Company to terminate employment with the Company and
seek employment with another firm other than the Company; provided, however,
that a general advertisement in a medium of general public circulation with
respect to a particular employment position that is not targeted at any one or
more the employees of the Company will not violate the covenants of this
Section.

(h) Duty of Loyalty. Employee agrees that during the time that Employee is
employed by the Company, Employee will owe the Company a duty of loyalty, and
that as part of this duty of loyalty, Employee shall not engage in any form of
business activity representing competition against the Company. Similarly,
Employee, while employed by the Company, shall

 

6



--------------------------------------------------------------------------------

not appropriate for Employee’s own use any business opportunity of the Company,
or otherwise engage in conduct where Employee’s own business interests are
developed instead of the Company’s business interests.

(i) Requests for Clarification. In the event Employee is uncertain as to the
meaning of any provision of this Agreement or its application to any particular
information, item or activity, Employee will inquire in writing to the President
of the Company, specifying any areas of uncertainty. The Company will respond in
writing within a reasonable time and will endeavor to clarify any subject of
uncertainty, including such things as whether it considers particular
information to be its Trade Secret Information or whether it considers any
particular activity or employment to be in violation of this Agreement.

(j) Notice to Subsequent Employers. For a period of two years after termination
of his employment with the Company, Employee will inform any prospective new
employer (before accepting employment) of the terms of this Agreement. In
addition, it is agreed that the terms of this Agreement are not confidential,
and that the Company may disclose the provisions of this Agreement, without any
liability whatsoever, to any person, including, without limitation, one that is
engaged in a business relationship with Employee, and may indicate that it is
believed that Employee is in violation of this Agreement.

(k) Acknowledgment by Employee. The Employee acknowledges and confirms that
(i) the restrictive covenants contained in this Article 7 are reasonably
necessary to protect the legitimate business interests of the Company; and
(ii) the restrictions contained in this Article 7 (including, without
limitation, the length of the term of the provisions of this Article 7) are not
overbroad, overlong, or unfair and are not the result of overreaching, duress or
coercion of any kind.

(l) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

(m) Survival. The provisions of this Article 7 shall survive the termination of
this Agreement, as applicable.

8. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Article 7 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Employee recognizes and hereby acknowledges that the Company shall be
entitled to seek an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Article 7 of this Agreement by the Employee or any of the Employee’s
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.

 

7



--------------------------------------------------------------------------------

9. Assignment. Neither party shall have the right to assign or delegate the
Employee’s rights or obligations hereunder, or any portion thereof, to any other
person.

10. Governing Law. This Agreement is to be construed and enforced according to
the laws of the State of Florida. The parties agree to accept any service of
process by mail and to the exclusive venue of courts of competent jurisdiction
located in Miami-Dade County, Florida in any dispute arising out of the
employment by the Company of the Employee, compensation or any damages in
respect thereof.

11. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Employee and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Employee.

12. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three days after deposit in the U.S. mail. Notice shall be
sent: (i) if to the Company, addressed to PowerVerde, Inc., 23429 N. 35th Drive,
Glendale, Arizona, Attention: George Konrad, President, and (ii) if to the
Employee, to the Employee’s address as reflected on the payroll records of the
Company, or to such other address as either party hereto may from time to time
give notice of to the other.

13. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.

14. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law.

15. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

16. Damages. Nothing contained herein shall be construed to prevent the Company
or the Employee from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his or her breach of any term or
provision of this Agreement. In the event that either party hereto brings suit
for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then each party shall pay its own court costs and attorneys’ fees
related thereto.

 

8



--------------------------------------------------------------------------------

17. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

18. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

[Signatures Begin on Following Page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY: POWERVERDE, INC. By:  

/s/ George Konrad

  George Konrad, President EMPLOYEE:

/s/ George Konrad

George Konrad

 

10